 



EXHIBIT 10.3

         

  1997 Stock Option Plan   Cincinnati Bell Inc.

  For Non-Employee Directors   ID: 311056105

  Stock Option Agreement   201 East Fourth Street

      Cincinnati, Ohio 45202
 
       

  <<First Name>> <<Last Name>>   Option Number: <<Option_Numbers>>

  Cincinnati Bell Board of Directors   ID: <<ID>>
 
         

Pursuant to the Cincinnati Bell Inc. 1997 Stock Option Plan for Non-Employee
Directors (the “Plan”), a copy which has been delivered to you, you have been
granted as of the date hereof an option to purchase from Cincinnati Bell Inc.
(“Cincinnati Bell”) <<Number of Shares>> Cincinnati Bell Common Shares at the
price of $x.xx per share subject to the terms and conditions of the Plan and to
your agreement to the following additional terms and conditions:



1.         This option is intended to be a non-statutory stock option.

2.       Your right to exercise this option shall expire on Exp Date, unless
sooner terminated or cancelled. Upon termination of your employment as a result
of retirement, disability or death, your option shall be limited to the number
of shares then exercisable, unless the Compensation Committee shall accelerate
the time at which such option may be exercised. In the event of termination
because of disability or retirement under the terms of a Cincinnati Bell Plan,
you shall be entitled to exercise such options as are then exercisable until the
expiration of the option. In the event of termination by death, your legal
representative may exercise outstanding options within one year after the date
of death. If you terminate (1) anytime after attaining age 68, or (2) upon
having completed three full years of service as a Director you will be eligible
to retain any options you then have for the remainder of their ten year term.
Upon termination for any other reason, all outstanding options shall thereupon
be cancelled, unless the Compensation Committee, in its sole discretion,
determines otherwise.

3.       Your option may be exercised at any time on or after grant date and
prior to its expiration.

4.       Your option shall be exercised by delivering to Cincinnati Bell written
notice of the number of shares to be purchased (which number shall be at least
fifty). Payment of the option price upon exercise of an option shall be made in
accordance with procedures established by the Cincinnati Bell Board of Directors
or the Compensation Committee thereof. Exercise of your option shall take effect
on the date the notice is actually received by Cincinnati Bell; such date to be
acknowledged to you in writing.

5.       Within a reasonable period after an option is exercised, Cincinnati
Bell will deliver to you or your successor certificates for the number of shares
with respect to which you exercised your option.

6.       This option is not transferable by you otherwise than by will or the
laws of descent ad distribution, and during your lifetime the option may be
exercised only by you or by your guardian or legal representative.

7.      Every notice or other communication relating to this Agreement shall be
in writing, and shall be mailed or delivered to the party for whom it is
intended as such address as may from time to time be designated. Unless and
until some other address be so designated all notices or communications by you
to Cincinnati Bell be mailed or delivered to Cincinnati Bell.

8.      Any determination or decisions made or actions taken arising out of or
in connection with the interpretation and administration of this Agreement and
Plan by the Cincinnati Bell Board of Directors or the Compensation Committee
thereof shall be final and conclusive.

               
 
           
 
           
Name, Chairman of the Board
      Date    
Cincinnati Bell Inc.
           
 
           
 
           
<<First Name>> <<Last Name>>
      Date    

